Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
A method comprising: obtaining, using at least one computing device disposed remote from a building, heating, ventilation and air conditioning (HVAC) information indicative of HVAC runtime at the building; selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value, and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value less than the first wind speed value, wherein the first and second wind speed values represent information relating to wind speed during the first and second time intervals, respectively; computing, using the at least one computing device and based on the first and second subsets of the HVAC information, an air leakage parameter indicative of an air leakage of the building; determining, using the at least one computing device and based on the air leakage parameter, suitability of the building for a retrofit opportunity to improve energy efficiency of the building.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the step of “computing … based on the first and second subsets of the HVAC information, an air leakage parameter indicative of an air leakage of the building” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value, and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value less than the first wind speed value, wherein the first and second wind speed values represent information relating to wind speed during the first and second time intervals” and  “determining … based on the air leakage parameter, suitability of the building for a retrofit opportunity to improve energy efficiency of the building” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claim 13.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computing device and obtaining … information indicative of HVAC runtime at the building;
In Claim 13: a storage medium, a processor, and obtaining … information indicative of HVAC runtime at the building.
The above additional elements/steps in the claims are not meaningful limitations and only generally link the use of the judicial exception to a particular technological Electric Power Group).  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, as discussed in the previous office action, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-12 and 14-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 12, 13, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Kauffman et al. (US 2016/0266594), hereinafter ‘Kauffman’, in view of Sylvia Smullin  (US 2015/0330923), hereinafter ‘Smullin’, in further view of Jan-Dieter Spalink et al. (2006/0111816), hereinafter ‘Spalink’.

With regards to Claim 1 and 13, Kauffman discloses a method comprising: obtaining, using at least one computing device disposed remote from a building (end-use device 206, Fig.2), heating, ventilation and air conditioning (HVAC) information indicative of HVAC runtime at the building (The data from the utility meter(s), weather meter(s), indoor climate monitor(s), auxiliary input meter(s), and auxiliary output meter(s) can be collected in multiple ways including but not limited to: manual reading of the meters with corresponding time and/or date stamps; remote reading of the meters using a device capable of recording the data from the meters with corresponding time and/or date stamps; retrieval of the data from a utility database; collecting the data from energy consumer's online accounts through the use of webscrapers; input of the data by selecting first and second time intervals, emphasis added); computing, using the at least one computing device, an air leakage parameter indicative of an air leakage of the building (Key to the evaluation of a dwelling's energy performance are the calculation of U (i.e. thermal conduction) and K (i.e. air change rate) … The purpose of the inverse model explained herein includes the estimation of parameters U and K for any particular dwelling [0187]); FIG. 4 serve as inputs to the energy use characterization of the home, including as variables in the calculation of heating system energy efficiency, electrical appliance energy efficiency, and thermal envelope performance [0247]); and determining, using the at least one computing device and based on the air leakage parameter (The overall insulative quality of a dwelling can be estimated base on the R-value of the various physical parameters, thermal imagine of the dwelling, on-site inspection of insulation installation quality, and/or other means [0070]; Air infiltration is typically measured with a blower door test … overall air tightness of the thermal envelope … Air infiltration underperformance issues over time are usually a consequence of either air leakage through the thermal envelope [0071];) suitability of the building for a retrofit opportunity to improve energy efficiency of the building (Examples of such a recommendation can include but is not limited to repair and/or upgrade of the thermal shell by adding to the dwelling insulation 
Kauffman also discloses varying wind speed information (varying environmental conditions such as wind speed and direction [0071]) that affect air leaks through the thermal envelop in the building (Air infiltration underperformance issues over time are usually a consequence of either air leakage through the thermal envelope [0071]).
However, Kauffman does not specifically disclose that a first subset of the HVAC information corresponds to a first time interval characterized at least in part by a first wind speed value, and that a second subset of the HVAC information corresponds to a second time interval characterized at least in part by a second wind speed value less than the first wind speed value, wherein the first and second wind speed values represent information relating to wind speed during the first and second time intervals, respectively, and computing, using the at least one computing device and based on the first and second subsets of the HVAC information, an air leakage parameter.
Smullin discloses monitoring energy use by selecting one-minute, 15-minute [0042] and/or hourly time intervals (i.e. first and second time intervals, emphasis added) characterized by wind speed and natural variations in weather [0036] and that the air 
Spalink discloses that changes in wind speeds including high outside wind speeds or gusts [0055] cause different infiltrations [0047, 0055, and 0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink to select a first and a second subsets of the HVAC information corresponding to a first and a second time intervals characterized at least in part by a first and second wind speed values, wherein the first and second wind speed values represent information relating to wind speed during the first and second time intervals, and to compute an air leakage parameter for these two intervals because the air leakage fluctuates (a function of a changing wind speed as discussed in Smullin) because such approach would be indicative of real world weather conditions experienced by a building. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink to use two different wind speeds with a second time interval characterized at least in part by a second wind speed value less than the first wind speed value wind to reflect two wind speed situations, one with a wind gust condition (first wind speed value) and one with a lesser speed, for example, average condition, (second wind speed value) as discussed in Spalink, that would represent typical wind fluctuations over time and correspond to different air leakages (air infiltrations) to have a 

With regards to Claims 3 and 15, Kauffman further discloses obtaining the HVAC information comprises: receiving, from a resource consumption meter disposed at the building and using the at least one computing device, resource consumption data (The data from the utility meter(s), weather meter(s), indoor climate monitor(s), auxiliary input meter(s), and auxiliary output meter(s) can be collected in multiple ways including but not limited to: manual reading of the meters with corresponding time and/or date stamps; remote reading of the meters using a device capable of recording the data from the meters with corresponding time and/or date stamps; retrieval of the data from a utility database; collecting the data from energy consumer's online accounts through the use of webscrapers; input of the data by the user; direct data feed from a database containing the relevant data, or by other means [0078]); and computing, using the at least one computing device, the HVAC information based on the resource consumption data (calculating at least one energy metric for the dwelling using data obtained from the at least one energy meter and the at least one weather meter [0019]; calculate heating degree days and cooling degree days for the dwelling, and wherein the calculation of heating degree days and cooling degree days is a summation of heating degree hours and cooling degree hours [0029]; Characteristics of the residential dwelling which contribute to the energy efficiency or inefficiency of the dwelling include: condition of the heating, ventilation, and air conditioning systems [0242]). 

Claim 12, Kauffman in view of Smullin, in further view of Spalink discloses the claimed invention as discussed in Claim 1.
In addition, Kauffman discloses, based on the air leakage parameter, suitability of the building for the retrofit opportunity as discussed above.
However, Kauffman does not disclose computing an ACH50 parameter, and determining suitability of the building for the retrofit opportunity based on the ACH50 parameter.
Spalink discloses that all buildings have a certain amount of air leakage, which may be expressed as a percentage of the total indoor air volume that is exchanged per hour (ACH), or as the amount of air (in cubic feet per minute) entering the interior air volume of the building when a pressure difference of 50 Pascals is induced between the indoor and the outside air space, a parameter called cfm50 [0050]).
Spalink also discloses that imperfections in the building envelope, such as cracks around windows and doors, as well as any gaps between individual construction elements, such as panels, which have not been joined or caulked properly, may all contribute to this leakage [0055]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, to compute an ACH50 parameter, and to use this parameter, characteristic of air leakage, to recommend a retrofit of the building such as fixing imperfections in the building envelop (Spalink [0050]).

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Priotomo Abiprojo et al. (US 2016/0377309), hereinafter ‘Abiprojo”.

With regards to Claim 2, Kauffman also discloses obtaining indoor climate data, for example temperature [0049] and computing, using the at least one computing device, the HVAC information based on the temperature data (the information collected from … the at least one indoor climate meter are used to characterize the quality of the dwelling's insulation and air infiltration rates across the multiple time periods [0030]; additional metrics can be generated through computed outputs of a whole-building energy use model. A non-limiting sample of whole-building energy use model metrics includes … Temperature dependent energy use for heating in energy units per degree or HDD per time interval [0134-0136]; The heat loss from air infiltration over a given time period can be represented as: 
Q.sub.I=0.018*V*K.sub.T*.DELTA.T [0181]). 
However, Kauffman does not specifically disclose receiving, from a communicating thermostat disposed at the building and using the at least one computing device, temperature data indicative of a temperature at the building.
Smullin discloses temperature-communicating thermostat [0032-0033].
Abiprojo discloses using temperature data indicative of a temperature at the building from a thermostat (The processing module 1400 compares heat flux generated by the HVAC equipment against energy consumption. The heat flux may be indicated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, and in view of Abiprojo to use data received from communicating thermostat and indicative of a temperature at the building to compute the value indicative of the HVAC information such as appropriateness of the HVAC equipment (Abiprojo [0201]). 

With regards to Claim 14, Kauffman in view of Smullin, in further view of Spalink, and in view of Abiprojo discloses the claimed limitations as discussed in Claims 2 and 13.

Claim 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Patrick Andrew Shiel et al. (US 2016/0334126), hereinafter ‘Shiel”.

With regards to Claim 4, Kauffman in view of Smullin, in further view of Spalink discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second 
Kauffman further discloses energy use analysis that included occupant’s lifestyle and behavior, their number, and intensity of energy appliance energy use while occupied [0147].
However, Kauffman does not disclose selecting the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second internal human activity data, respectively, indicative of human activity at the building, wherein the first internal human activity data is within a threshold value of the second internal human activity data.
Smullin discloses human activity dues to high occupancy and cooking [0027].
Spalink discloses various level of human physical activity [0090].
Shiel discloses different human activity during nights and weekend versus actual operating hours in the building (over a two month period, showed that the building was lightly used overnight and at weekends, varying between 10 and 25 people at any time at weekends [0195]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, in further view of Shiel to select the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second internal human activity data, such as weekdays and weekend, as discussed in Shiel, indicative of human activity at the building, wherein the first internal human activity data (10 and 25 people at any time at weekends, Shiel [0195]) is within a 

With regards to Claim 16, Kauffman in view of Smullin, in further view of Spalink, in further view of Shiel discloses the claimed limitations as discussed in Claims 4 and 13.

Claim 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Joel Stanley Gilbert (US 2014/0379298), hereinafter ‘Gilbert”.

With regards to Claim 5, Kauffman in view of Smullin, in further view of Spalink discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
Kauffman further discloses solar gain [0047].
However, Kauffman does not disclose selecting the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second solar irradiation data, respectively, wherein the first solar irradiation data is within a threshold value of the second solar irradiation data.
Smullin discloses that solar radiation may also be incorporated into the model [0045] and discloses solar heat gain [0071].

Gilbert discloses first and second time intervals being characterized by first and second solar irradiation data, respectively, wherein the first solar irradiation data is within a threshold value of the second solar irradiation data (It can also be shown how afternoons with full sun might compare to afternoons when it was the same temperature but was overcast. [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, in further view of Gilbert to select the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second solar irradiation data, respectively, wherein the first solar irradiation data (overcast afternoons, Gilbert [0119]) is within a threshold value of the second solar irradiation data (afternoon with full son, Gilbert [0119]) to evaluate how much solar gain affects the cooling system operation (Gilbert [0119]). 

With regards to Claim 17, Kauffman in view of Smullin, in further view of Spalink, in further view of Gilbert discloses the claimed limitations as discussed in Claims 5 and 13.

Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Michael Zeifman (US 2015/0081384), hereinafter ‘Zeifman”.

Claim 6, Kauffman in view of Smullin, in further view of Spalink discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
Kauffman further discloses temperature dependent energy use in energy units per time interval per heating degree day (or per degree), both before and after a home energy efficiency improvement [0245]).
 However, Kauffman does not disclose selecting the first and second subsets of the HVAC information corresponding, respectively, to the first time interval being defined at a first clock interval and the second time interval being defined at a second clock interval, the first clock interval being within a threshold range of the second clock interval.
Zeifman discloses selecting the first and second subsets of the HVAC information corresponding, respectively, to the first time interval being defined at a first clock interval and the second time interval being defined at a second clock interval, the first clock interval being within a threshold range of the second clock interval (a time interval over the time period, where the time period is one hour or less (first clock period, examiner added) and the time period is one week or more (second clock period, examiner added) [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, in further view of Zeifman to select the first and second subsets of the HVAC 

With regards to Claim 18, Kauffman in view of Smullin, in further view of Spalink, in further view of Zeifman discloses the claimed limitations as discussed in Claims 6 and 13.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Bum-Suk Choi et al. (US 2011/0125787), hereinafter ‘Choi”.

With regards to Claim 7, Kauffman in view of Smullin, in further view of Spalink discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
However, Kauffman does not disclose selecting a first subset of the HVAC information in which the first wind speed value is at least 50% of a maximum wind speed value measured throughout a past period of time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, in further view of Choi to select a first subset of the HVAC information in which the first wind speed value is at least 50% of a maximum wind speed value measured throughout a past period of time as a user preference (Choi [0157]) while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).

With regards to Claim 19, Kauffman in view of Smullin, in further view of Spalink, in further view of Choi discloses the claimed limitations as discussed in Claims 7 and 13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Bradley I. Meier (US 2017/0104648), hereinafter ‘Meier”.

With regards to Claim 8, Kauffman in view of Smullin, in further view of Spalink discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second 
However, Kauffman does not disclose selecting a first subset of the HVAC information in which an average wind speed exceeds a first wind speed threshold.
Meier discloses selecting a first subset information in which an average wind speed exceeds a first wind speed threshold (it is determined that the respective average wind speed or maximum wind speed exceeded a predetermined threshold for the respective average wind speed or maximum wind speed  [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, in further view of Meier to select a first subset of the (HVAC) information in which an average wind speed exceeds a first wind speed threshold as known in the art of particular selection of wind data for transmission and alert purposes while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Ning-Bo Wang (US 2015/0355215), hereinafter ‘Wang”.

With regards to Claim 9, Kauffman in view of Smullin, in further view of Spalink discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second 
However, Kauffman does not disclose selecting a second subset of the HVAC information in which an average wind speed is less than a second wind speed threshold, the second wind speed threshold being less than the first wind speed threshold.
Wang discloses selecting a second subset of the HVAC information in which an average wind speed is less than a second wind speed threshold, the second wind speed threshold being less than the first wind speed threshold (For example, the central control unit 20 may restore disconnected wind turbines if the average wind speed during a predetermined period after the disconnection of the wind turbines is lower than or equal to a second threshold value that is set to be less than the first threshold value [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, in further view of Wang to select a second subset of the HVAC information in which an average wind speed is less than a second wind speed threshold, the second wind speed threshold being less than the first wind speed threshold to control timing of restored wind turbines based on anemometer reading as opposed to a command from the control unit (Wang [0055]) to allow a stable output power to be supplied even if a gust of wind blows during the output-power limiting operation (Wang [0056]) while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Makoto Yamada (US 2016/0044246), hereinafter ‘Yamada”.

With regards to Claim 10, Kauffman in view of Smullin, in further view of Spalink discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
However, Kauffman does not disclose selecting a second subset of the HVAC information in which the second wind speed value is less than 10% of a maximum wind speed value measured throughout a past period of time.
Yamada discloses selecting information in which the value is less than 10% of a maximum value measured throughout a past period of time (the LUT 68 of FIG. 12 is a LUT in which only data having image quality evaluation values within 10% from the maximum value value (1.0) is selected from the LUT 38 of FIG. 4 and is registered [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Spalink, in further view of Yamada to select a (second) subset of the (HVAC) information in which the second value such as wind speed value is less than 10% of a maximum value such as wind speed value measured throughout a past period of time to .

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Spalink, in further view of Horst Ermer et al. (US 2011/0179732), hereinafter ‘Ermer”.

With regards to Claim 11, Kauffman in view of Smullin, in further view of Spalink discloses the claimed invention as discussed in Claim 1.
In addition, Kauffman discloses wind effect with regards to air leakage/ infiltration [0071] as well as a computed stack effect draft flow rate [0133].
However, Kauffman does not disclose air leakage parameter comprises assuming that a wind effect parameter indicative of a wind effect is within a threshold value of a stack effect parameter indicative of a stack effect.
Spalink discloses that pressure differences between different parts of the building envelope may originate from a combination of wind speed, wind direction (wind effect parameters, emphasis added), and stack effect and that a higher average pressure differential may be maintained in order to reduce or eliminate infiltration [0089]).
Yamada discloses that a stack effect is characterized by a critical threshold [0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view 

With regards to Claim 20, Kauffman in view of Smullin, in further view of Spalink, in further view of Yamada discloses the claimed limitations as discussed in Claims 11 and 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2857